DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/07/2022 has been entered. Claims 1-3 and 5-8 have been amended and thus Claims 1-8 are currently pending and are under examination.

Withdrawn Rejections
	Claims 1-3 and 5-7 have been amended to obviate the indefinite language and thus the 112(b) rejection has been withdrawn.
Claims 2-3 and 6-8 have been amended by narrowing -CR1=R2R3 and the prior art references set forth in the Office Action 02/11/2022, Muzalevskiy and Yamada, fail to teach every limitation of the claims. Thus, the 102(a)(1) and 103 rejections of claims 2-3 and 6-7 have been withdrawn.

Newly Applied Claim Objections
Claim 8 is newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 stand rejected in a modified form and claims 3 and 7 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taka (Patent application publication number US2012/0193619A1; cited in Office Action 02/11/2022).
Taka teaches the following compound on page 73, wherein the corresponding R1 is F, R2 and R3 are H and integer m is 2 (both on the same benzene ring) and each hydrogen of the other benzene ring (see arrow) is substituted:

    PNG
    media_image1.png
    218
    501
    media_image1.png
    Greyscale

 	Regarding claims 1 and 4-5, the limitation “each hydrogen on the benzene ring(s) may be substituted” means that each hydrogen of all benzene rings or any one of the benzene rings may be substituted. In other words, the above limitation does not require that all benzene rings be substituted if any substituent is present. In the above compound, two of the benzene rings (naphthalene core structure) has all its hydrogens substituted (arrow).    
	Regarding claims 1 and 5, the newly added limitation “each hydrogen on the benzene ring(s) may be substituted with a fluorine atom, an alkyl group, and a fluoroalkyl group, a cycloalkyl group, a fluorocycloalkyl group, or a substituted or unsubstituted aryl group” does not require each hydrogen on the benzene ring(s) to be substituted with a fluorine atom, an alkyl group, and a fluoroalkyl group, a cycloalkyl group, a fluorocycloalkyl group, or a substituted or unsubstituted aryl group because of the phrase “may be’. In other words, these substituents are optional and any substituents that are not recited in the claim, in this instance the tellurium substituents of Taka, can read on the claim.
	Regarding claims 3 and 7, the limitation “each hydrogen on the benzene rings may be substituted” does not require that all hydrogen atoms on the benzene rings be substituted because of the phrase “may be”. In other words, substitution of all hydrogen atoms on the benzene rings is optional and partial substitution like the above structure of Taka.

Regarding claims 1 and 3, Taka fails to teach that the above compound is a crosslinking agent as instantly set forth in the preamble. However, MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the claimed compounds of formula (1) and (2) is of no significance to the structure of the claimed compounds. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.

Response to Argument
Applicant’s arguments with respect to the newly added limitation of claims 1 and 5 “with a fluorine atom, an alkyl group, and a fluoroalkyl group, a cycloalkyl group, a fluorocycloalkyl group, or a substituted or unsubstituted aryl group” has been addressed in the above modified rejection.

Claim(s) 2 and 6 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (Saito, S. et al. “Highly Regioselective Cyclotrimerization of
1-Perfluoroalkylenynes Catalyzed by Nickel” J. Org. Chem. 2001, 66, 796-802).
	Saito teaches compound 1e wherein R2 (equivalent to claimed R1) is H, R1Z (corresponding to claimed R2) is F and R1E (corresponding to claimed R3) is (CF2)7H (fluoroalkyl group) and R4 are hydrogen (hydrogen on the benzene ring).
	The limitation “each hydrogen on the benzene ring may be substituted” does not require that the hydrogen atoms on the benzene rings be substituted because of the phrase “may be”. In other words, substitution of the hydrogen atoms on the benzene rings is optional and thus the non-substituted hydrogens on the benzene ring of Saito reads on the claim.
Regarding claim 2, Saito fails to teach that the above compound is a crosslinking agent as instantly set forth in the preamble. However, MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the claimed compounds of formula (1) and (2) is of no significance to the structure of the claimed compounds. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.

Allowable Subject Matter
The subject matter of claim 8 is free of prior art. The closest prior art reference is Saito (Saito, S. et al. “Highly Regioselective Cyclotrimerization of
1-Perfluoroalkylenynes Catalyzed by Nickel” J. Org. Chem. 2001, 66, 796-802) and its teaching has been set forth above. However, Saito fails to teach or suggest the CR1=CR2R3 of claim 8.

Conclusion
Claims 1-7 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622